103 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.CASS BANK AND TRUST COMPANY, Appellee,v.Robert E. LITTLE, Appellant.
Nos. 95-2956, 95-4213.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 25, 1996.Decided Nov. 27, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert E. Little appeals the district court's1 grant of summary judgment to Cass Bank & Trust Co. on his breach of contract counterclaim.  We determine that Little's first appeal, docketed as No. 95-4213, is premature, and will not address it.  With regard to Little's second appeal, docketed as No. 95-2956, after de novo review, we agree with the district court's conclusion that Little's action was barred by the judgment in a prior state court action.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Lawrence O. Davis, United States Magistrate Judge for the Eastern District of Missouri, to whom this case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)